FILED
                               NOT FOR PUBLICATION                           JAN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



VARDAN PETROSYAN; et al.,                          No. 08-74335

               Petitioners,                        Agency Nos. A076-357-482
                                                               A076-357-483
  v.                                                           A076-357-484

ERIC H. HOLDER, Jr., Attorney General,
                                                   MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Vardan Petrosyan and family, natives and citizens of Armenia, petition for

review of the Board of Immigration Appeals’ (“BIA”) order denying their motion

to reopen based on ineffective assistance of counsel. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Singh v. Gonzales,

491 F.3d 1090, 1095 (9th Cir. 2007), we deny in part and grant in part the petition

for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because the motion was filed more than six years after the

BIA’s June 11, 2002, order dismissing the underlying appeal, see 8 C.F.R.

§ 1003.2(c)(2) (motion to reopen must generally be filed within 90 days of the final

administrative order), and petitioners failed to establish grounds for equitable

tolling, see Singh, 491 F.3d at 1096-97.

      Because the BIA failed to address petitioners’ request that the BIA exercise

its sua sponte authority to reopen proceedings, we remand for the BIA to consider

petitioners’ request in the first instance. See Montes-Lopez v. Gonzales, 486 F.3d

1163, 1165 (9th Cir. 2007).

      Each party shall bear its own costs for this petition for review.

   PETITION FOR REVIEW DENIED in part; GRANTED in part;
REMANDED.




                                           2                                       08-74335